DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/716,658 filed 12/17/2019 in which claims 1-10 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,193,530 B2. Although the claims at issue are not identical, they are not patentably distinct from each other See table below.

Current Application 16/716,658
Patent 10,193,530 B2
1. A high-frequency circuit comprising: 



a plurality of elastic wave filters; 




a first impedance matching element connected between an antenna terminal and the common terminal; and 




a second impedance matching element connected between the common terminal and one of the plurality of elastic wave filters; 

wherein 
each of the plurality of elastic wave filters includes at least one series resonator that is connected between an input terminal and an output terminal of the respective elastic wave filter and at least one parallel resonator that is connected between a connection path, which connects the input terminal and the output terminal, and a reference terminal; 

an antenna-terminal-side terminal among the input terminal and the output terminal of the one of the plurality of elastic wave filters is connected to the common terminal via the second impedance matching element, which is connected to the antenna- terminal-side terminal and the common terminal, and is connected to the at least one parallel resonator; and 

antenna-terminal-side terminals among the input terminals and the output terminals of the plurality of elastic wave filters other than the one elastic wave filter are connected to the common 59terminal, and are each connected to the at least one series resonator.


1. A multiplexer that transmits and receives a plurality of high-frequency signals via an antenna element, the multiplexer comprising: 



a common terminal connected to the antenna element; and an inductance element; wherein each of the plurality of elastic wave filters includes at least one of a series resonator that is connected between an input terminal and an output terminal of the respective elastic wave filter and a parallel resonator that is connected between a connection path, which connects the input terminal and the output terminal, and a reference terminal; 

an antenna-element-side terminal among the input terminal and the output terminal of one elastic wave filter among the plurality of elastic wave filters is connected to the common terminal via the inductance element, which is connected to the antenna-element-side terminal and the common terminal, and is connected to the parallel resonator; 

antenna-element-side terminals among the input terminals and the output terminals of the plurality of elastic wave filters other than the one elastic wave filter are connected to the common terminal, and are each connected to the series resonator; and 

a complex impedance in a prescribed pass band when the one elastic wave filter is viewed in a standalone state via the inductance element in a state in which the inductance element and a terminal among the input terminal and the output terminal of the one elastic wave filter that is closer to the antenna element are connected in series with each other, and a complex impedance in the prescribed pass band when the plurality of elastic wave filters other than the one elastic wave filter are viewed from terminals thereof that are connected to the common terminal in a state in which terminals among the input terminals and the output terminals of the elastic wave filters other than the one elastic wave filter that are closer to the antenna element are connected to the common terminal are in a complex conjugate relationship with each other

See Claim 1
Claim 10
See Claim 1


Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 10,541,674 B2 in view of Nagai (US 2011/0156835 A1). Although the claims at issue are not identical, they are not patentably distinct from each other See table below.

Current Application 16/716,658
Patent 10,541,674 B2
1. A high-frequency circuit comprising: 






a plurality of elastic wave filters; 


a common terminal to which a signal path of each of the plurality of elastic wave filters are connected; 

a first impedance matching element connected between an antenna terminal and the common terminal; and 




a second impedance matching element connected between the common terminal and one of the plurality of elastic wave filters; 

wherein 
each of the plurality of elastic wave filters includes at least one series resonator that is connected between an input terminal and an output terminal of the respective elastic wave filter and at least one parallel resonator that is connected between a connection path, which connects the input terminal and the output terminal, and a reference terminal; 

an antenna-terminal-side terminal among the input terminal and the output terminal of the one of the plurality of elastic wave filters is connected to the common terminal via the second impedance matching element, which is connected to the antenna- terminal-side terminal and the 

antenna-terminal-side terminals among the input terminals and the output terminals of the plurality of elastic wave filters other than the one elastic wave filter are connected to the common 59terminal, and are each connected to the at least one series resonator.


1. A multiplexer that transmits and receives a plurality of high-frequency signals via an antenna element, the multiplexer comprising: 

a plurality of elastic wave filters that have different pass bands from each other; 

a common terminal to which a first inductance element is serially connected in a connection path between the antenna element and the common terminal; and 







a second inductance element; wherein each of the plurality of elastic wave filters includes at least one series resonator that is connected between an input terminal and an output terminal of the respective elastic wave filter and at least one parallel resonator that is connected between a connection path, which connects the input terminal and the output terminal, and a reference terminal; 





an antenna-element-side terminal among the input terminal and the output terminal of one elastic wave filter among the plurality of elastic wave filters is connected to the common terminal via the second inductance element, which is connected to the antenna-element-side terminal 

antenna-element-side terminals among the input terminals and the output terminals of the plurality of elastic wave filters other than the one elastic wave filter are connected to the common terminal, and are each connected to the at least one series resonator.

See Claim 1
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 10
See Claim 1


Regarding claims 8 and 9, Patent 10,541,674 B2 does not explicitly disclose the high-frequency circuit according to Claim 1, further comprising: a switch circuit connected to at least one of the plurality of elastic wave filters; and a low-noise amplifier connected to the switch circuit.
	Nagai teaches circuit comprising a switch circuit connected to at least one of the plurality of elastic wave filters; and a low-noise amplifier connected to the switch circuit (Nagai: Fig. 16, [0006]).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patent 10,541,674 B2 wherein the high-frequency circuit according to Claim 1, further comprising: a switch circuit connected to at least one of the plurality of elastic wave filters; and a low-noise amplifier connected to the switch circuit as disclosed by Nagai to provide a duplexer module (Nagai: Abstract).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478